Opinion issued April 11, 2013




                                     In The
                              Court of Appeals
                                    For The
                          First District of Texas

                              NO. 01-12-00414-CV


                   ESTHER J. DAMLARKAYA, Appellant

                                       V.

         MEMORIAL HERMANN HOSPITAL SYSTEM, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 999747


                       MEMORANDUM OPINION

      Appellant Esther J. Damlarkaya has neither paid the required filing fee for

this appeal nor established indigence for purposes of appellate costs. See TEX. R.

APP. P. 5 (“A party who is not excused by statute or these rules from paying costs

must pay—at the time an item is presented for filing—whatever fees are required
by statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012),

§.51.941(a) (West 2005), § 101.041 (West Supp. 2012) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). The filing fee was initially due on May

17, 2012.   On March 8, 2013, the Court notified appellant that she had not

established indigence and that the appeal was subject to dismissal unless the filing

fee was paid within 10 days. See TEX. R. APP. P. 5 (allowing enforcement of rule);

42.3 (allowing involuntary dismissal of appeal). Appellant did not respond.

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                         2